Citation Nr: 1615601	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to an increased rating for a lumbar spine disability, evaluated as 20 percent disabling prior to November 20, 2015, and 40 percent disabling thereafter.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's ratings were increased during the course of the appeal; however, the claim for higher rating for the Veteran's service-connected lumbar spine disability remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for the ratings assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.  
 
In a January 2016 VA Form 9, the Veteran requested an earlier effective date for the assignment of the 40 percent rating for his lumbar spine disability.  However, because the Veteran's appeal originated from the March 2010 rating decision that continued the 20 percent disabling evaluation the claim actually involves the propriety of the disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). 

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing, and a transcript of this hearing is of record.  In a January 2016 VA Form 9, the Veteran requested an additional hearing.  To the extent this request pertains to the issues noted above, the request for an additional hearing on these issues is denied.  The Veteran has the right to one hearing on appeal.  38 C.F.R. §§ 20.700(a).  The Veteran's initial hearing request on the issues above was granted and fulfilled by the Board, and there is no further right to a Board hearing on such issues.

This appeal was previously before the Board in September 2015.  The appeal was remanded for additional development.  As discussed below, as to the Veteran's claim for an increased evaluation for his lumbar spine disability the requested development has been substantially complied with and the claim is ready for appellate review.  As to the Veteran's claim for service connection for a left knee disability the remand was not substantially complied with and therefore the claim must be remanded again.  See Stegall v. West, 11 Vet.  App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the period of December 17, 2009, to November 19, 2015, the Veteran's lumbar spine disability did not result in forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Intervertebral disc syndrome (IVDS) has not been diagnosed, and there is no evidence of a separate neurologic abnormality.

2.  From the period beginning November 20, 2015, the Veteran's lumbar spine disability did not result in unfavorable ankylosis of the entire thoracolumbar spine.  IVDS has not been diagnosed, and there is no evidence of a separate neurologic abnormality.

CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 percent for the service-connected lumbar spine disability have not been met for the period of December 17, 2009, to November 19, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Code 5235-5243 (2015).

2.  The criteria for an increased evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met for the period after November 20, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Code 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice was provided in a December 2009 letter. 

With regard to the duty to assist, the claims file includes service treatment records (STRs), VA treatment records, and the statements of the Veteran in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The September 2015 Board remand required the RO to obtain the names and addresses of anyone who provided treatment to the Veteran for his lumbar spine disability.  The RO sent a November 2015 letter to the Veteran requesting this information and providing him with an Authorization to Disclose Information to the VA form.  The Veteran did not return the form and therefore no further records were able to be secured.  Thus, as the RO cannot procced with submission of the form by the Veteran the September 2015 Board remand was substantially complied with.  Stegall, supra.    

VA examinations have been obtained and are adequate to decide the claim.  The report includes a clinical examination, diagnostic testing, and consideration of the Veteran's reported symptoms.  The report provides findings relevant to determining whether service connection is warranted and relevant for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims and has been properly identified has been obtained.

II.  Legal Criteria 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Diagnostic Codes (Code) identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

III.  Increased Rating Lumbar Spine 

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

It is also appropriate to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Under the formula for rating IVDS based on incapacitating episodes under Code 5243, incapacitating episodes caused by IVDS during the past 12 months having a total duration of at least: one week but less than 2 weeks warrants a 10 percent rating; 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

a.  Period of December 17, 2009 to November 19, 2015

The Veteran's lumbar spine disability was initially rated as 0 percent disabling, effective June 23, 1956, under Code 5292-5295, which pertains to lumbosacral strain under rating criteria which was in effect at that time.  The Veteran's lumbar spine strain was then increased to 20 percent disabling effective November 29, 2001.  The Veteran filed a December 17, 2009, claim seeking an increased evaluation for his service connected lumbar spine disability.  A January 2016 rating decision recharacterized the Veteran's lumbar spine disability as degenerative joint disease of the lumbar spine and rated it 40 percent disabling effective November 20, 2015, under Code 5243.  38 C.F.R. § 4.71a, Code 5243.  

The Veteran provided a January 2016 VA Form 9 indicating that his service-connected lumbar spine disability should be evaluated as 40 percent disabling from the time he filed his claim for an increased evaluation in December 2009.  The Board finds for the period of appeal an evaluation in excess of 20 percent disabling is not warranted.  

The Veteran received a February 2010 VA examination in connection with his claim for an increased evaluation for his lumbar spine disability.  The examiner noted no spasm, atrophy, guarding, incapacitating episodes of spine disease, or abnormal gait.  No thoracolumbar spine ankylosis was noted.  The examiner indicated the Veteran presented with pain with motion and tenderness.  The Veteran's range of motion was noted as flexion of 75 degrees, extension was 10 degrees, left lateral flexion and lateral rotation were noted at 20 degrees, right lateral flexion was 8 degrees, and right lateral rotation was 20 degrees.  After the repetitive use motion test the Veteran's flexion decreased to 60 degrees, his extension decreased to 5 degrees, his left lateral flexion decreased to 18 degrees, his right lateral flexion increased to 15 degrees, and his left and right lateral rotation remained the same at 20 degrees.  The diagnosis was degenerative disc disease.

The Veteran has provided lay testimony regarding his lumbar spine disability.  The Veteran submitted an April 2011 VA Form 9 indicating that his lumbar spine disability had increased in severity since his last VA examination.  The Veteran testified at his March 2015 Travel Board hearing that his back pain had increased and noted that he frequently falls, and sometimes wears a back brace.

Entitlement to an evaluation in excess of 20 percent disabling is not warranted under.  38 C.F.R. § 4.71a, General Rating Formula.  As noted above a rating of 40 percent disabling will be awarded when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  At no point during the period on appeal did the Veteran's thoracolumbar spine disability manifest flexion less than 30 degrees or manifest favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  

Additionally, the Veteran reported daily pain during his February 2010 VA examination and in his lay statements.  As noted above the February 2010 VA examination noted objective evidence of pain and used the repeated range of motion test to demonstrate range of motion after repeated motion.  The repeated range of motion test showed decreased range of motion in all areas with the exception of an increase in range of motion in right lateral flexion.  This decreased range of motion following the repetitive use test still places the Veteran within the 20 percent rating, therefore, pain has been considered in rating the Veteran.  

The Veteran has been diagnosed with degenerative disc disease, but there is no evidence of incapacitating episodes during the period under consideration, thus, evaluation with consideration of incapacitating episodes is not warranted.  

As such, entitlement to an evaluation in excess of 20 percent disabling for the Veteran's lumbar spine disability is denied. 

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted at any time during the rating period in question; however, the medical evidence does not show such impairment during this period.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted at this time. 

b.  Period after November 20, 2015 

A January 2016 rating decision recharacterized the Veteran's lumbar spine disability as degenerative joint disease of the lumbar spine and rated it 40 percent disabling effective November 20, 2015, under Code 5243.  38 C.F.R. § 4.71a, Code 5243.  The Board finds for the period of appeal an evaluation in excess of 40 percent disabling is not warranted.  

In response to the September 2015 Board remand the Veteran received a November 2015 VA examination in connection with his claim for an increased rating for his service connected back disability.  The examiner performed an in person examination and reviewed the Veteran's claims file.  The examiner noted a diagnosis of degenerative arthritis of the spine in 2010.  The Veteran reported his back was in pain "24/7" and that flare ups occurred "when trying to bend as when getting dressed."  The Veteran's range of motion for his thoracolumbar spine was noted as abnormal, with flexion of 20 degrees, extension of 0 degrees, left and right lateral flexion of 5 degrees, and left and right lateral rotation of 10 degrees.  Following the repetitive use test, the Veteran's range of motion remained unchanged with the exception of his flexion decreased to 20 degrees.  The examiner noted the Veteran's limited range of motion caused functional loss in that it causes pain when bending in all directions.  The examiner noted the Veteran did not have guarding, muscle spasms, or IVDS of the thoracolumbar spine.  The examiner noted favorable ankylosis of the entire thoracolumbar spine.

Entitlement to an evaluation in excess of 40 percent disabling is not warranted.  As noted above a rating of 50 percent disabling is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  At no point during the period on appeal did the Veteran's lumbar spine disability manifest unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  

Additionally, the Veteran reported constant pain during his November 2015 VA examination.  As noted above the November 2015 VA examination noted objective evidence of pain and used the repeated range of motion test to demonstrate range of motion after repeated motion.  The repeated range of motion test showed decreased range of motion in flexion.  This decreased range of motion following the repetitive use test still places the Veteran within the 50 percent rating, therefore, pain has been considered in rating the Veteran.  

There is no indication that the Veteran experienced IVDS or any incapacitating episodes during the period under consideration.  Thus, a rating under Code 5243 would not be appropriate.  38 C.F.R. § 4.71a, Code 5243  

As such, entitlement to an evaluation in excess of 40 percent disabling for the Veteran's lumbar spine disability is denied. 

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted at any time during the rating period in question; however, the medical evidence does not show such impairment during this period.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted at this time. 

IV.  Extraschedular 

The discussion above reflects that the Veteran's lumbar spine disability is manifested by pain and limited motion.  Those symptoms and related impairment are encompassed by the schedular criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that a claim for a total disability based on individual unemployability has not been raised by the record.  The Veteran retired from his position as a federal service representative, and has not stated that his lumbar spine disability has prevented him from further employment.


ORDER

For the period of December 17, 2009, to November 19, 2015, a rating in excess of 20 percent disabling is denied. 

For the period beginning November 20, 2015, a rating in excess of 40 percent disabling is denied.  


REMAND

The September 2015 Board remand requested a VA examination in connection with the Veteran's claim for entitlement to service connection for a left knee disability.  A VA examination was obtained in November 2015.  The examiner performed an in-person examination, and reviewed the Veteran's VA treatment records and VBMS claims file.  The examiner concluded that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's provided rationale was "based on information from the [V]eteran's history and from the VBMS, strs."  The examiner's opinion is inadequate as it failed to provide an adequate rationale specifically identifying what information in the Veteran's claims file caused him to come to his conclusion.  Thus an addendum opinion is needed. 

Additionally, there is evidence in the claims file that the Veteran's left knee disability preexisted his active service.  A January 1955 STR noted the Veteran reported an injury in 1937 where he broke a bone just below his knee cap, and was informed he may never walk like a "normal person" again.  The Veteran also reported a second injury in 1948 while riding a bike, where his knee locked and he was thrown from his bike.  This resulted in two surgeries, which removed cartilage form his knee.  The Veteran provided a December 2009 statement, which indicated that he had injured his knee as a child.  The Veteran stated that an in-service injury "left my knee in a more severe condition than it had been before and has exacerbated my left knee condition beyond normal progression."  At the March 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that prior to active service he had cartilage removed from his knee and during active service the nose of a plane hit him and caused him to fall to the ground.  The Veteran stated his knee most recently began hurting him again following a fall on concrete in 2000.  Thus, an addendum opinion addressing the possibility of a preexisting left knee disability is necessary. 

Moreover the November 2015 VA examiner indicated that he reviewed VA treatment records outside of the Veteran's claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment. 
	
2.  After the above has been completed the AOJ must contact the VA examiner who examined the Veteran in November 2015 in connection with his claim for service-connection for a left knee disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a left knee disability that existed prior to his entry onto active duty?  The examiner must consider the Veteran's January 1955 STR and his lay statements detailing a preexisting left knee disability.  

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting left knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation. 

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed left knee disability had its onset in service.

(d)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed left knee disability is etiologically related to the Veteran's active service.

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


